DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2020 has been entered.

Allowable Subject Matter
Claims 1-3, 6-12, 14 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of manufacturing a semiconductor device particularly characterized by the step of fully removing a gate cap insulating layer through a first opening in a first mask layer from at least one of the formed gate structures while protecting at least one of remaining gate structures thereby exposing the gate electrode of the at least one of the gate structures, wherein at least 
Regarding claim 12, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of manufacturing a semiconductor device,  particularly characterized by the step of removing the first and second gate cap insulating layers, while protecting the third and fourth gate cap insulating layers and the third source/drain cap insulating layer, thereby exposing the first and second gate electrodes, and exposing the first and second source/drain cap insulating layer, and removing the third source/drain cap insulating layer, while 
Regarding claim 24, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of manufacturing a semiconductor device particularly characterized by the step of fully removing a gate cap insulating layer through a first opening in a first mask layer thereby exposing a recessed gate electrode of a gate structures, wherein at least one edge of the first opening is located on a source/drain cap insulating layer different from the formed source/drain cap insulating layer and wherein under the first opening, tops of first sidewall spacers and gate cap insulating layer of the formed gate structure are exposed and fully removing the formed source/drain cap insulating layer through a second opening formed in a second mask layer thereby exposing a recessed source/drain conductive layer, wherein at least one edge of the second opening is located on a gate cap insulating layer different from the formed gate cap insulating layer and wherein under the second opening, a top of one of second sidewall spacers different form the first sidewall spacers and a top of one of third sidewall spacers different from the first sidewall spacers are exposed in combination with all other method steps recited in the claim.  Claims 25-26 . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached Mon. -Thur. 9:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/7/2021